UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-2245



ASIA APPAREL, LLC,

                                                  Plaintiff - Appellee,


             versus


GARRETT CUNNEEN; STORM JENKINS,

                                               Defendants - Appellants,


             and


RIPSWEAR, INCORPORATED; JOHN 1-10 DOES,

                                                             Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-02-469-MU)


Submitted:    November 24, 2004              Decided:   January 11, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garrett Cunneen, Storm Jenkins, Appellants Pro Se. James Daniel
Bishop, BISHOP, CAPITANO & ABNER, PA, Charlotte, North Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Storm Jenkins and Garrett Cunneen* appeal the district

court’s order imposing a preliminary injunction barring their

commercial       interference     between      Asia    Apparel,    LLC,   and    its

customers, and further directing Appellants to cooperate in the

transfer of an internet domain name.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons      stated   by   the   district    court.      See    Asia   Apparel    v.

Ripswear, No. CA-02-469-MU (W.D.N.C. Sept. 17, 2004).                     We deny

Appellants’ emergency motion for a stay as moot.                  We dispense with

oral       argument   because    the   facts     and    legal   contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          AFFIRMED




       *
      To the extent Jenkins and Cunneen seek to appeal on behalf of
Ripswear, Inc., this court will not consider the appeal. Pro se
appellants may represent their own interests but not those of a
company they serve. See, e.g., Rowland v. California Men’s Colony,
506 U.S. 194, 201-02 (1993) (“It has been the law for the better
part of two centuries, for example, that a corporation may appear
in federal court only through licensed counsel.”).

                                       - 3 -